UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 11-4241


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

WILLIAM EDWARD COBB,

               Defendant - Appellant.



                            No. 11-4242


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

WILLIAM EDWARD COBB,

               Defendant - Appellant.



                            No. 11-4246


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
WILLIAM EDWARD COBB,

               Defendant - Appellant.



                            No. 11-4248


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

WILLIAM EDWARD COBB,

               Defendant - Appellant.



                            No. 11-4249


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

WILLIAM EDWARD COBB,

               Defendant - Appellant.



                            No. 11-4250


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.




                                 2
WILLIAM EDWARD COBB,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Charleston.    Solomon Blatt, Jr., Senior
District Judge.   (2:10-cr-00202-SB-1; 2:09-cr-00086-SB-1; 2:09-
cr-00060-SB-1; 2:09-cr-00056-SB-1; 2:09-cr-00053-SB-1; 9:07-cr-
00569-SB-1)


Submitted:   October 26, 2011            Decided:   November 17, 2011


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Steven M. Hisker, HISKER LAW FIRM, PC, Duncan, South Carolina,
for Appellant. Sean Kittrell, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 3
PER CURIAM:

            William Edward Cobb pled guilty in two separate Fed.

R. Crim. P. 11 hearings to a total of twenty-two counts of bank

robbery, in violation of 18 U.S.C. § 2113(a) (2006).                       He was

sentenced to concurrent terms of 180 months in prison.                        Cobb

appealed.     In accordance with Anders v. California, 386 U.S. 738

(1967), Cobb’s attorney has filed a brief certifying that there

are   no    meritorious   issues    for        appeal    but   questioning    the

adequacy of Cobb’s Rule 11 hearings.                Cobb received notice of

his right to file a pro se supplemental brief, but has failed to

do so.     In his pro se notice of appeal, however, Cobb asserted

that he received ineffective assistance of counsel during his

plea process, and that the district court erred in imposing a

sentence above his Guidelines range.                    We affirm in part and

dismiss in part.

            First,   Cobb,   through     counsel,       questions   whether    the

district court sufficiently complied with the requirements of

Rule 11 when accepting his pleas.               Prior to accepting a guilty

plea, a district court must conduct a plea colloquy in which it

informs    the   defendant   of,   and       determines    that   the    defendant

comprehends, the nature of the charge to which he is pleading

guilty,    any   mandatory   minimum         penalty,    the   maximum   possible

penalty he faces, and the rights he is relinquishing by pleading

guilty. Fed. R. Crim. P. 11(b); United States v. DeFusco, 949

                                         4
F.2d 114, 116 (4th Cir. 1991).                      The court must also determine

whether there is a factual basis for the plea.                                DeFusco, 949
F.2d at 120.         “In reviewing the adequacy of compliance with Rule

11,   this     Court    should       accord    deference        to    the    trial   court’s

decision as to how best to conduct the mandated colloquy with

the defendant.”          Id. at 116.               In the absence of a motion to

withdraw a guilty plea, this court reviews the adequacy of a

guilty plea pursuant to Rule 11 for plain error.                                See United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

              We have thoroughly reviewed the record in this case

and conclude that the district court substantially complied with

the mandates of Rule 11 when accepting both of Cobb’s guilty

pleas.       The record affirmatively shows there was a factual basis

for his pleas, that he understood the constitutional rights he

waived in pleading guilty, and that his pleas were knowing and

voluntary.         Accordingly, we affirm Cobb’s convictions.

              Next, to the extent Cobb seeks to appeal his sentence,

we conclude that we lack jurisdiction to consider his appeal.

The    district       court        sentenced       Cobb   in    accordance       with   the

sentencing agreement that he and the Government reached pursuant

to    Fed.     R.    Crim.     P.     11(c)(1)(C).             The    statute    governing

appellate      review    of    a     sentence,      18    U.S.C.      §    3742(c)   (2006),

limits the circumstances under which a defendant may appeal a

sentence      to    which     he    stipulated       in   a    Rule       11(c)(1)(C)   plea

                                               5
agreement to claims that “his sentence was imposed in violation

of law [or] was imposed as a result of an incorrect application

of the sentencing guidelines.”                       United States v. Sanchez, 146
F.3d 796, 797 & n.1 (10th Cir. 1998) (internal quotation marks

omitted).

               Here,     Cobb’s    sentence          was   less      than     the    statutory

maximum     of    twenty       years     of    imprisonment          for    even     a   single

violation of 18 U.S.C. § 2113(a), and his 180-month sentence was

precisely what he and the Government agreed was appropriate in

his case.        Accordingly, review of his sentence is precluded by

§ 3742(c), and we dismiss Cobb’s appeals as they relate to his

sentence.

               Lastly,     we     find    that        Cobb’s    claim       of   ineffective

assistance       of     counsel    is    not        suitable    for    review       on   direct

appeal.        Claims of ineffective assistance of counsel generally

are   not        cognizable       on     direct        appeal        unless      the     record

conclusively          establishes        counsel’s         “objectively          unreasonable

performance” and resulting prejudice.                         United States v. Benton,

523 F.3d 424,    435    (4th     Cir.        2008).       Instead,        ineffective

assistance claims should be raised in a motion brought pursuant

to 28 U.S.C.A. § 2255 (West Supp. 2011) in order to promote

sufficient        development       of        the     record.         United        States   v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                                    The record

before    us     fails    to    offer    any        support    for    Cobb’s      allegations

                                                6
regarding his counsel’s performance.                 We therefore decline to

consider his ineffective assistance claim at this time.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Accordingly,      we     affirm      Cobb’s     convictions     and    dismiss          his

appeals to the extent that they challenge his sentence.                                This

court    requires      that   counsel    inform    Cobb,   in   writing,          of    the

right to petition the Supreme Court of the United States for

further review.         If Cobb requests that a petition be filed, but

counsel believes such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Cobb.     We    dispense      with   oral     argument   because      the    materials

before    the    court     adequately       presented    the    facts       and    legal

contentions and argument would not aid the decisional process.



                                                               DISMISSED IN PART;
                                                                 AFFIRMED IN PART




                                            7